In the United States Court of Federal Claims
                                           No. 21-1341
                                      Filed: August 13, 2021


 OWENS & MINOR DISTRIBUTION,
 INC.,

                     Plaintiff,

 and

 CONCORDANCE HEALTHCARE
 SOLUTIONS, LLC

                     Intervenor-Plaintiff,

 v.

 THE UNITED STATES,

                     Defendant,

 MEDLINE INDUSTRIES, INC.,

                     Intervenor-Defendant,

 and

 CARDINAL HEALTH 200, LLC,

                     Intervenor-Defendant.


                                             ORDER

        This protest is directly related to another consolidated protest filed in this Court, Medline
Industries, et al. v. United States et al., Consol. Case No. 21-1174; that case involves the same
parties in different litigation postures. On July 30, the Court issued a decision in that case
granting various declaratory and injunctive relief, largely in favor of the protestors. Medline
Indus., Inc v. United States, __ Fed. Cl. __, No. 21-1098, 2021 WL 3483429 (Fed. Cl. July 30,
2021). Following the public release of that decision, on August 13, 2021, the Court held a global
status conference to discuss any unresolved matters in that case and in this one. In that status
conference, Owens & Minor Distribution, Inc. (“O&M”) conceded that Counts I and IV were
moot with respect to the price discussions challenge, but sought an order granting judgment in its
favor on Counts II and III.
         Count II alleged a violation of FAR § 15.206(a), a claim substantively identical to the
Scope Claim raised by Concordance Healthcare Solutions, Inc. in the consolidated action. (Am.
Compl. at 9–10, ECF No. 15); Medline, __ Fed. Cl. __, 2021 WL 3483429 at *6. The Court
awarded Concordance declaratory and injunctive relief on its Scope Claim. Medline, __ Fed. Cl.
__, 2021 WL 3483429 at *9, *17. Count III alleged that the Department of Veteran’s Affairs
breached its implied duty to consider O&M’s MSPV 2.0 proposal fairly and impartially. (Am.
Compl. at 10–11). Concordance also raised this claim in the consolidated action, and the Court
granted relief. Medline, __ Fed. Cl. __, 2021 WL 3483429 at *16–17. O&M diligently pursued
both of these claims in its Motion for Judgment on the Administrative Record. (ECF No. 48 at
16–23, 33–34). Therefore, for the same reasons that the Court found Concordance was entitled to
relief, O&M is likewise entitled to relief on its analogous claims. The Court’s declaratory and
injunctive relief afforded in Medline are incorporated by reference in this action as part of the
Court’s judgment in favor of O&M. With that incorporation, the Court need not order further
relief with respect to Count IV as the Court ordered permanent injunctive relief in Medline.

       Accordingly, the Court ORDERS the following:

           (1) Concordance’s Motion for Judgment on the Administrative Record (ECF No. 47)
               is DENIED AS MOOT.

           (2) O&M’s Motion for Judgment on the Administrative Record (ECF No. 48) is
               GRANTED with respect to Counts II and III. That Motion is DENIED AS
               MOOT with respect to Count I and IV. The Clerk is directed to enter judgment
               for O&M on Counts II and III. O&M is entitled to recover the costs of its bid
               preparation and proposal.

           (3) Medline Industries, Inc.’s Cross-Motion for Judgment on the Administrative
               Record (ECF No. 57) is DENIED AS MOOT.

           (4) Cardinal Health, LLC’s Cross-Motion for Judgment on the Administrative Record
               (ECF No. 59) is DENIED AS MOOT.

           (5) The United States’ Cross-Motion for Judgment on the Administrative Record
               (ECF No. 60) is DENIED.

       IT IS SO ORDERED.

                                                                   s/  David A. Tapp
                                                                   DAVID A. TAPP, Judge




                                                2